EXHIBIT 10.3

 

 

 

SOTHEBY’S

 

DEFERRED COMPENSATION PLAN

 

 

--------------------------------------------------------------------------------



SOTHEBY’S

DEFERRED COMPENSATION PLAN

 

Sotheby’s, Inc. hereby adopts this Sotheby’s Deferred Compensation Plan (the
“Plan”), effective as of January 1, 2007, as a restatement and merger of its
previously established nonqualified deferred compensation arrangements.
Specifically, the Company (as defined below) previously established the
Sotheby’s, Inc. 1988 Benefit Equalization Plan (the “1988 Plan”) and the
Sotheby’s, Inc. 2005 Benefit Equalization Plan (the “2005 Plan,” and
collectively with the 1988 Plan, the “Prior Plans”) to provide deferred
compensation in excess of limits imposed under the Sotheby’s, Inc. Retirement
Savings Plan (the “Qualified Plan”) to a select group of management and highly
compensated employees. Any liabilities associated with the Prior Plans shall be
assumed by this Plan as of the date of merger and restatement.

Notwithstanding anything herein to the contrary, all amounts credited to
participants hereunder that were not earned and vested as of December 31, 2004
shall be subject to the terms and conditions of Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”). Further, nothing in this Plan
shall, or is intended to, constitute a “material modification” of the terms of
the 1988 Plan so as to subject amounts that were earned and vested as of
December 31, 2004 to the provisions of Section 409A of the Code.

 

IN WITNESS WHEREOF, the merger and restatement of the Plan, the 1998 Plan and
the 2005 Plan is adopted this 21st day of December, 2006.

 

SOTHEBY’S, INC.

 

 

  By:   /s/ Susan Alexander             Susan Alexander       :         Its
Executive Vice President,         Human Resources                              
 

 

 

--------------------------------------------------------------------------------





1.

Definitions

(a)          “1988 Plan” shall mean the Sotheby’s, Inc. 1988 Benefit
Equalization Plan.

(b)          “2005 Plan” shall mean the Sotheby’s, Inc. 2005 Benefit
Equalization Plan.

(c)          “Account” shall mean the account of Employee Deferrals and Company
Deferrals and hypothetical earnings thereon, credited with respect to each
Eligible Employee and established solely as a bookkeeping entry. Within the
Account, two sub-accounts shall be maintained: (i) a “Pre-2005 Account,” which
shall consist of all amounts earned and vested as of December 31, 2004 (and all
hypothetical earnings thereon), and (ii) a “Post-2004 Account,” which shall
consist of all amounts that were not earned and vested as of December 31, 2004
(and all hypothetical earnings thereon).

(d)          “Base Salary” shall mean an employee’s annual base salary rate
during the Deferral Period.

(e)          “Beneficiary” shall be the individual designated to receive the
Eligible Employee’s benefit upon his death prior to receiving his Account
balance, as determined under Section 10.

(f)           “Board” shall mean the Board of Directors of Sotheby’s or any
committee or committee members of the Board to which the Board has delegated
authority with respect to the Plan.

(g)           “Cause” shall mean the Eligible Employee has (i) willfully engaged
in conduct which is materially injurious to the Company, monetarily or
otherwise; (ii) misappropriated (including the unauthorized use of disclosure of
confidential or proprietary information of the Company) or embezzled with
respect to the Company; or (iii) was convicted of, pleaded guilty to, or
confessed to, any fraud, conversion, misappropriation, embezzlement, or felony
affecting the Company, (iv) violated the non-compete terms of a notice and/or
non-competition agreement entered into with the Company, or (v) engaged in any
other action that would constitute “cause” or any similar term as defined under
any applicable employment agreement entered into with the Company.

(h)           “Change of Control” means for purposes of the Plan, the date upon
which:

(i)          any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) (a “Person”), shall become, directly or indirectly, the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of common stock of Sotheby’s (the “Corporation”) enabling such
Person to elect a majority of the members of the Board of Directors of the
Corporation; or

(ii)         the individuals who constitute the Board of Directors of the
Corporation (the “Incumbent Board”) cease for any reason within any period of 12

 

--------------------------------------------------------------------------------



consecutive months to constitute at least a majority of the members of the Board
of Directors of the Corporation; provided, however, that any individual becoming
a director whose election, or nomination for election by the Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though the individual
were a member of the Incumbent Board.

(i)           “Code” shall mean the Internal Revenue Code of 1986, as amended.

(j)           “Committee” shall mean the Sotheby’s, Inc. Retirement Savings
Administrative Committee.

(k)          “Company” shall mean Sotheby’s, Inc. and each United States parent,
subsidiary or related entity that participates in the Qualified Plan.

(l)           “Company Deferrals” shall mean the amount of Matching Allocations
and Profit Sharing Allocations allocated to an Eligible Employee’s Account and
the hypothetical earnings attributable thereto.

(m)          “Deferral Period” shall mean each calendar year.

(n)          “Director Compensation” shall mean the annual cash retainer or fees
paid to a Member of the Board.

(o)          “Disability” or “Disabled” shall mean the Eligible Employee is, by
reason of a medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under the Company’s disability benefits plans.

(p)          “Eligible Employee” shall mean, for any calendar year:

(i)           employees of the Company with titles of Senior Vice President or
higher;

(ii)          Members of the Board; and

(iii)         any other employee of the Company that is specifically selected by
the Committee for participation and notified in writing of such selection.

An Eligible Employee shall not be permitted to participate in the Plan unless
and until he completes all forms or documentation (including insurance consent
forms, if required by the Committee) required to be completed by the Committee
even where the Eligible Employee chooses not to make Employee Deferrals.

Notwithstanding the foregoing, an Eligible Employee shall not include any
individual (i) designated by the Company as an independent contractor and not as
an employee at the time of any determination, (ii) being paid by or through an
employee leasing company or other third party agency, (iii) designated by the
Company as a freelance worker and not as an employee at the time of any
determination, (iv) classified by the Company as a seasonal, occasional, limited
duration, or temporary employee,

 

--------------------------------------------------------------------------------



during the period the individual is so paid or designated, or (v) designated by
the Company as a leased employee, during the period the individual is so paid or
designated; any such individual shall not be an Eligible Employee even if he is
later retroactively reclassified as a common-law employee of the Company during
all or any part of such period pursuant to applicable law or otherwise.

(q)          “Employee Deferrals” shall mean the amounts an Eligible Employee
elects to defer each Deferral Period pursuant to Section 2(a) of this Plan and
the hypothetical earnings attributable thereto that are allocated to the
Eligible Employee’s Account.

(r)           “Incentive Compensation” shall mean cash compensation received
from the Sotheby’s Annual Incentive Bonus Plan or the Sotheby’s Holdings, Inc.
Executive Bonus Plan (or, at the sole discretion of the Committee, any other
incentive compensation arrangement maintained by the Company that qualifies as
“performance-based compensation” within the meaning of Section 409A of the Code
and the regulations and rulings issued thereunder. Notwithstanding the
foregoing, the Company’s Private Treaty Incentive Plan is not considered
Incentive Compensation under the Plan.).

(s)           “Matching Allocations” shall mean the credits described in Section
3(a) that are allocated to an Eligible Employee’s Account contingent on his
Employee Deferrals for a given Deferral Period.

(t)           “Plan” shall mean this Sotheby’s Deferred Compensation Plan as
described herein.

(u)          “Prior Plans” shall mean the 1988 Plan and 2005 Plan, collectively.

(v)          “Profit Sharing Allocations” shall mean the discretionary credits
described in Section 3(b) that are allocated to an Eligible Employee’s Account
and are not contingent on the Eligible Employee’s deferral of compensation for a
given Deferral Period.

(w)         “Qualified Plan” shall mean the Sotheby’s, Inc. Retirement Savings
Plan, as amended from time to time.

(x)          “Scheduled Distribution Date” shall mean the first day of any month
prior to the Eligible Employee’s Separation from Service that is at least two
years following the end of the Deferral Period in which Base Salary, Director
Compensation, or Incentive Compensation would otherwise have been paid to the
Eligible Employee.

(y)          “Separation from Service” means an Eligible Employee’s separation
from service with the Company within the meaning of section 409A of the Code and
the regulations issued thereunder.

2.

Employee Deferrals – Time of Election and Amount of Deferral

(a)          Base Salary/Director Compensation. Prior to each Deferral Period,
each Eligible Employee for that Deferral Period may elect, irrevocably in
writing (subject to Sections 7(e) and 9(c)(iii), on forms prescribed by the
Committee, to defer (in whole

 

--------------------------------------------------------------------------------



integer percentages) receipt of the Base Salary or Director Compensation he
would otherwise have received during the Deferral Period.

 

Such deferral shall be limited to no more than 80% of Base Salary or 100% of
Director Compensation. Further, such deferrals for any pay period in which
compensation would otherwise have been paid shall be reduced by the amount of
compensation deferred by the Eligible Employee for such pay period under the
Qualified Plan. Subject to Sections 7(e) and 9(c)(iii), all deferral elections
hereunder shall remain in effect for subsequent Deferral Periods unless
affirmatively changed by an Eligible Employee during the Company’s annual open
enrollment period.

 

(b)        Incentive Compensation. Prior to June 30th of each Deferral Period,
each Eligible Employee for that Deferral Period may elect, irrevocably in
writing (subject to Sections 7(e) and 9(c)(iii), on forms prescribed by the
Committee, to defer (in whole integer percentages) receipt of all or a portion
of the Incentive Compensation he would otherwise have received during the
following calendar year that was attributable to service during the Deferral
Period. Subject to Sections 7(e) and 9(c)(iii), all deferral elections hereunder
shall remain in effect for subsequent Deferral Periods unless affirmatively
changed by an Eligible Employee during the Company’s annual incentive
compensation enrollment period.

 

(c)         Newly-Eligible Employees. Notwithstanding the foregoing, any
individual who first becomes an Eligible Employee after a Deferral Period has
commenced shall be permitted to make the elections referenced in Sections 2(a)
and 2(b) during the thirty day period commencing with his becoming an Eligible
Employee, provided that only compensation earned following such election may be
deferred by the Eligible Employee. Unless otherwise determined by the Committee,
newly-hired Eligible Employees as described under Section 1(p(i) shall become
eligible to participate in the Plan upon becoming eligible to make elective
deferrals under the Qualified Plan.

 

(d)        Withholding. The Company has the right to require the Eligible
Employee to reduce the amount of his desired deferral by the amount of payroll
taxes, income taxes, benefit plan contributions or other amounts required to be
withheld or paid on such deferral.

 

3.

Company Deferrals

(a)         Matching Allocations. An Eligible Employee (other than a
non-employee Member of the Board) who elects to defer Base Salary, Director
Compensation and/or Incentive Compensation pursuant to Section 2 shall be
eligible to receive Matching Allocations from the Company pursuant to the
formula and allocated at such times as set forth in the Qualified Plan;
provided, however, that the limitations imposed on such contributions under the
Qualified Plan pursuant to Sections 401(m), 401(a)(17), and 402(g) of the Code
shall not apply. The Matching Allocations credited to an Eligible Employee’s
Account shall be reduced during each pay period by the amount of matching
contributions credited to the Eligible Employee’s account under the Qualified
Plan for such period.

(b)         Profit Sharing Allocations. Each Deferral Period, the Company may,
in its sole and absolute discretion, make a Profit Sharing Allocation to an
Eligible Employee’s

 

--------------------------------------------------------------------------------



Account, regardless of his election to defer Base Salary and/or Incentive
Compensation hereunder. Such discretionary allocation shall only be made for
Eligible Employees actively engaged by the Company as of December 31st of the
Deferral Period for which the allocation is being made. The amount and
allocation formula may be based upon a percentage of compensation, overall
Company performance, or such other factors as the Company deems appropriate, in
its sole discretion. The Profit Sharing Allocations credited to an Eligible
Employee’s Account shall be reduced during each pay period by the amount of
profit sharing contributions credited to the Eligible Employee’s account under
the Qualified Plan for such period.

(c)         Discretionary Allocations. The Company may, in its sole and absolute
discretion, make additional allocations to any Eligible Employee’s Account at
any time and for any reason.

4.

Election of Form and Timing of Payment

(a)         Initial Election. At the time an Eligible Employee elects to defer
Base Salary, Director Compensation and/or Incentive Compensation for a
particular Deferral Period, he shall also elect in writing, on forms prescribed
by the Committee, the time (either a Scheduled Distribution Date or Separation
from Service) and the form of payment (as permitted under Section 7) for the
portion of his Account attributable to the Employee Deferrals for such Deferral
Period. Such elections may be modified by the Eligible Employee only to the
extent permitted by Sections 7 and 4(b).

 

(b)         Subsequent Elections. To the extent permitted under Section 7, an
election as to the form and/or timing of a benefit may only be modified by the
Eligible Employee in accordance with the following rules: (i) no such subsequent
election shall be effective unless made at least twelve months before the date
payments would otherwise have commenced, and (ii) all amounts with respect to
which the subsequent election is effective shall be or begin to be paid no
earlier than the fifth anniversary of the date such amounts were previously
payable (or in the case of a series of annual installments, the fifth
anniversary of the date the first such installment was previously payable)
(unless deferred to Separation from Service).

 

5.

Eligible Employee Accounts

(a)         Credits to Accounts. An Eligible Employee’s Account shall be
credited with the amounts of his deferred Base Salary, Director Compensation
and/or Incentive Compensation within three business days after the compensation
would otherwise have been paid to the Eligible Employee, or as soon as
administratively practicable thereafter. Matching Allocations shall be credited
to Eligible Employees Accounts at the same time they would have been credited
had they been provided under the Qualified Plan, or as soon as administratively
practicable thereafter. Profit Sharing Allocations shall be credited at the time
or times specified by the Committee, in its sole discretion.

(b)         Notional Earnings on Accounts.

(i)          An Eligible Employee’s Account shall be credited with notional
earnings in accordance with the “Earnings Crediting Options” elected by the
Eligible Employee from time to time. Eligible Employees may allocate the deemed
investment of

 

--------------------------------------------------------------------------------



their Accounts among the Earnings Crediting Options available under the Plan
only in whole percentages. Eligible Employees will be entitled to designate
separately Earnings Crediting Options for: (i) any amounts payable upon a
Separation from Service, and (ii) the amounts deferred during a Deferral Period
that are payable on one or more Scheduled Distribution Dates. The deemed rate of
return, positive or negative, credited under each Earnings Crediting Option is
based upon the actual investment performance of the corresponding investment
portfolios made available as Earnings Crediting Options by the Committee, and
shall equal the total return of such investment fund net of asset based charges,
including, without limitation, money management fees, fund expenses and
mortality and expense risk insurance contract charges, if any. The Committee
reserves the right, on a prospective basis, to add or delete Earnings Crediting
Options.

(ii)         Earnings Crediting Options. The Earnings Crediting Options
available under the Plan shall consist of hypothetical investment alternatives
which correspond to certain investment portfolios of various investment funds
made available by the Committee. Notwithstanding that the rates of return
credited to Eligible Employees’ Accounts under the Earnings Crediting Options
are based upon the actual performance of the corresponding portfolios of the
investment funds, the Company shall not be obligated to invest Employee
Deferrals or Employer Contributions in such portfolios or in any other
investment funds. To the extent that an Eligible Employee has not selected an
Earnings Crediting Option with respect to all or a portion of his Account, the
Company shall deem him to have elected the Plan’s money market fund Earnings
Crediting Option.

(iii)       Changes in Earnings Crediting Options. An Eligible Employee may
change the Earnings Crediting Options to which his Account is deemed to be
allocated in accordance with procedures established by the Committee.

(iv)       Valuation of Accounts. The value of an Eligible Employee’s Account as
of any date shall equal the amounts theretofore credited to such Account,
including any earnings (positive or negative) deemed to be earned on such
Account in accordance with Section 5(b)(i) through the day preceding such date,
less the amounts theretofore deducted from such Account.

(v)         Statement of Accounts. The Committee shall provide to each Eligible
Employee, not less frequently than quarterly, a statement in such form as the
Committee deems desirable setting forth the balance standing to the credit of
each Eligible Employee in his Account.

(vi)        Distributions from Accounts. Each Eligible Employee’s Account shall
be debited by the amount of any distribution pursuant to Sections 7, 8, or 9 of
this Plan as of the date such distribution is made. Any distribution made to or
on behalf of an Eligible Employee from his Account in an amount which is less
than the entire balance of such Account shall be made pro rata from each of the
Earnings Crediting Options to which such Account is then allocated.

6.

Vesting

Eligible Employees shall be fully vested in their Employee Deferrals at all
times. Eligible Employees shall vest in their Company Deferrals in accordance
with the vesting

 

--------------------------------------------------------------------------------



schedule and rules set forth in the Qualified Plan, unless the Committee
determines otherwise.

Notwithstanding the foregoing:

(a)         An Eligible Employee shall immediately vest upon the earlier
occurrence of his death or Disability.

(b)        An Eligible Employee shall forfeit any Employer Contributions
allocated to his Account after December 31, 2006 in the event Cause exists, as
determined by the Committee in its sole and absolute discretion.

7.

Payment of Benefits – Employee Deferrals

(a)         Generally. In accordance with the election procedures set forth in
Section 4, Eligible Employees may elect with respect to Base Salary, Director
Compensation, Annual Incentive Bonus Plan and/or Executive Bonus Plan for each
Deferral Period to defer their compensation to either their Separation from
Service (as described below) or a Scheduled Distribution Date. Notwithstanding
the foregoing, solely for the 2006 Plan Year, Eligible Employees may make
separate distribution elections with respect to each type of deferred
compensation (i.e., Base Salary, Annual Incentive Bonus Plan and Executive Bonus
Plan).

(b)         Separation from Service. If an Eligible Employee fails to elect a
distribution date for any portion of his Employee Deferrals, it shall be paid
on, or as soon as practicable, following the six month anniversary of his
Separation from Service.

(i)          Election as to Timing Irrevocable. If, pursuant to Section 4, an
Eligible Employee elects to receive a portion of his Employee Deferrals upon his
Separation from Service, such election shall be irrevocable. Further, if,
pursuant to Section 7(c), an Eligible Employee elects to re-defer payment of
benefits from a Scheduled Distribution Date to Separation from Service, such
election shall be irrevocable.

(ii)         Timing. An Eligible Employee who elects to receive all or a portion
of his Employee Deferrals upon Separation from Service shall, at the time he
makes such election, elect whether to receive such Employee Deferrals upon the
six month anniversary of the Separation from Service, or the January 31st
following such Separation from Service (but only if such date is at least six
months following the Separation from Service). The election as to the timing of
the payment upon Separation from Service shall be irrevocable and shall apply
with respect to all amounts that have been or will be deferred by the Eligible
Employee to Separation from Service.

(iii)       Form of Benefit. If an Eligible Employee fails to elect a form of
distribution with respect to any portion of his Employee Deferrals, it shall be
payable in a single lump sum payment. Eligible Employees electing to receive all
or a portion of their Employee Deferrals upon Separation from Service may elect
to receive such amounts either in the form of a lump sum distribution or in
annual installments of either five, ten or fifteen years. All amounts payable
upon a Separation from Service shall be paid in the same form of payment and, if
in installments, according to the same installment schedule. Notwithstanding the
foregoing, in the event that an Eligible Employee’s Post-2004

 

--------------------------------------------------------------------------------



Account balance is less than $10,000, it shall be paid in the form of a lump sum
payment. An Eligible Employee may elect to change the form of benefit payable
upon a Separation from Service in accordance with the rules of Section 4(b).

(c)         Scheduled In-Service Withdrawal. Pursuant to Section 4, an Eligible
Employee may elect to receive Employee Deferrals attributable to a Deferral
Period on a Scheduled Distribution Date.

(i)          Timing. Except as otherwise provided herein, Employee Deferrals
deferred to a Scheduled Distribution Date shall be paid on or as soon as
administratively practical following such date. In the event the Eligible
Employee experiences a Separation from Service prior to the Scheduled
Distribution Date, any Employee Deferrals remaining in his Account shall be paid
in a lump sum as soon as practicable following the six month anniversary of the
Separation from Service. An Eligible Employee who has elected to receive his
Employee Deferrals on a Scheduled Distribution Date may subsequently elect to
defer the payment of such benefit to Separation from Service or another future
Scheduled Distribution Date in accordance with Section 4(b).

(ii)         Form of Benefit. If an Eligible Employee fails to elect a form of
distribution with respect to any portion of his Employee Deferrals payable on a
Scheduled Distribution Date, it shall be payable in a single lump sum. Eligible
Employees electing to receive a portion of their Employee Deferrals upon a
Scheduled Distribution Date may elect to receive such amounts either in the form
of a single lump sum or in annual installments of two, three, four or five
years. Such election may be modified in accordance with the election procedures
set forth in Section 4(b). Notwithstanding the foregoing, in the event that the
amount that is to be paid or commence upon a Scheduled Distribution Date is less
than $10,000, the distribution shall be paid in the form of a lump sum payment.

(d)        Death or Disability. Notwithstanding anything contained in this
Section 7 to the contrary, an Eligible Employee’s Employee Deferrals shall be
paid in a lump sum to the Eligible Employee or his Beneficiary (in the event of
his death) in the event he dies or incurs a Disability prior to receiving the
balance of his Account. Such payment shall be made as soon as practicable
following the date of death or determination that a Disability exists.

(e)         Hardship Withdrawals. Notwithstanding the above, in the sole
discretion of the Committee, all or a portion of an Eligible Employee’s Employee
Deferrals may be paid in a lump sum in the case of an unforeseen emergency which
arises from factors beyond the Eligible Employee’s control and creates a severe
financial hardship that results from an illness or accident of the Eligible
Employee, the Eligible Employee’s spouse or the Eligible Employee’s dependent
(within the meaning of section 152(a) of the Code), loss of the Eligible
Employee’s property due to casualty, or other similar extraordinary and
unforeseeable circumstances, and that cannot reasonably be relieved by
reimbursement from insurance or the Eligible Employee’s personal resources,
provided that an Eligible Employee shall not take part in any decision
concerning such a distribution. The amount payable may not exceed the lesser of
the Employee Deferrals credited to the Eligible Employee’s Account or the amount
needed by the Eligible Employee because of the hardship, plus amounts necessary
to pay reasonably anticipated taxes resulting from the distribution, but after
taking into account the extent to which the

 

--------------------------------------------------------------------------------



hardship is or may be relieved through reimbursement or compensation by
insurance or otherwise, or liquidation of the Eligible Employee’s assets (to the
extent such liquidation would not itself cause severe financial hardship). If
less than the Eligible Employee’s full Account balance is paid, the amount shall
be debited to the portion of the Eligible Employee’s Account that is
attributable to Employee Deferrals for such calendar years as the Committee
shall designate in its sole discretion.

An Eligible Employee’s deferral election pursuant to Section 2 shall be
immediately terminated upon receipt of a hardship withdrawal under this Section
7(e) and an Eligible Employee will not be eligible to recommence making elective
deferrals until the following Deferral Period by making a new deferral election.
   

8.

Payment of Benefits – Company Deferrals

(a)         Timing of Payment. All vested Company Deferrals in an Eligible
Employee’s Account shall be paid as soon as practicable following the six month
anniversary of an Eligible Employee’s Separation from Service, or the January
31st following the Eligible Employee’s Separation from Service (but only if such
date is at least six months following the Separation from Service and the
Eligible Employee has so elected such date under Section 7(b)(ii)).

(b)         Form of Payment. All amounts distributable pursuant to Section 8(a)
shall be distributed in a single lump sum payment; provided that if the Eligible
Employee has made Employee Deferrals (that are payable upon a Separation from
Service), the amounts distributable under Section 8(a) shall be paid in the same
form and according to the same schedule as elected with respect to such Employee
Deferral.

(c)         Death or Disability. Notwithstanding anything contained herein to
the contrary, an Eligible Employee’s Company Deferrals shall be paid in a lump
sum to the Eligible Employee or his Beneficiary (in the event of his death) in
the event he dies or incurs a Disability, prior to receiving the balance of his
Account.      

9.

Prior Plan Provisions

(a)          Transfer of Prior Plans Balances. Accounts shall be established
under this Plan for the former participants in the Prior Plans who had accounts
under those plans as of the effective date of the merger and restatement of the
applicable plan into this Plan. Amounts transferred from the 2005 Plan shall be
placed in a Post-2004 Account for the Eligible Employee and shall be subject to
the same rules and conditions as applicable to Post-2004 Accounts. Eligible
Employees with transferring 2005 Plan account balances will be required to make
a new election as to the timing and form of payment with respect to such
transferring account as set forth in Section 9(b). Amounts transferred from the
1988 Plan shall be placed in a Pre-2005 Account for the Eligible Employee and
shall generally be subject to the terms and conditions hereof, except as
indicated in Section 9(c). The Earnings Crediting Options available under
Article 5 shall apply to all such Prior Plans transferred accounts.

(b)          Updated Elections for 2005 Plan. By no later than December 31,
2006, or such later date as permitted under IRS Regulations, each Eligible
Employee whose account under the 2005 Plan is merged into this Plan shall be
required to submit an

 

--------------------------------------------------------------------------------



updated election form with respect to all amounts previously deferred under the
2005 Plan as to the timing and form of payment. Such new election shall comport
with the timing and form of benefit provisions contained in Section 7 hereof. In
the event that an Eligible Employee fails to make an election to change the form
or timing of his 2005 Plan account balance, such transferred account balance
shall be paid as a lump sum to the Eligible Employee as soon as practicable
following the six month anniversary of his Separation from Service.

(c)          Grandfathering of Provisions of 1988 Plan. Notwithstanding anything
in this Plan to the contrary, Sections 4, 7, and 8 [and the distribution
provisions of Section 12] of the Plan shall not apply to Pre-2005 Accounts and
the following provisions shall apply.

(i)          Form and Timing of Pre-2005 Account Benefit. For each Eligible
Employee that has a Pre-2005 Account, such benefits shall be paid to the
Eligible Employee in a lump sum payment. Payment shall be made one year
following the last day of the month in which such Eligible Employee terminates
employment with the Company, or as soon thereafter as is administratively
practicable. Notwithstanding the foregoing, the Company, in its sole discretion,
may accelerate the distribution of an Eligible Employee’s Pre-2005 Account.

(ii)         Installment Payment Option for Retirees. Notwithstanding Section
9(c)(i) of the Plan, an Eligible Employee who terminates employment with the
Company on or after attaining age 55 may elect to receive his Pre-2005 Account
in the form of approximately equal annual installments payable over a ten (10)
year period. At the sole discretion of the Committee, an Eligible Employee who
terminates employment with the Company on or after attaining age 50 and having
completed at least fifteen (15) years of service may also elect to receive
distribution of his Plan benefits in installment payments pursuant to this
Section 9(c)(ii). The election to receive installment payments must be made in
the calendar year preceding the calendar year in which the lump sum distribution
is scheduled to take place pursuant to Section 9(c)(i). Installments shall
commence one year following the last day of the month in which the Eligible
Employee terminated employment. Effective for the Plan year commencing after the
Eligible Employee’s employment termination date and continuing each Plan year
until all Pre-2005 Account balances have been distributed, Plan benefits for an
Eligible Employee who elects the installment distribution option will be
credited earnings based on the Earnings Crediting Options selected by the
Eligible Employee. Notwithstanding the foregoing, the Committee, in its sole
discretion, may accelerate the distribution of an Eligible Employee’s Pre-2005
Account balance.

(iii)       In-Service “Haircut” Withdrawals. An Eligible Employee may elect, in
writing, to withdraw a designated amount of his Pre-2005 Account, provided,
however, that an Eligible Employee who requests a withdrawal under this Section
9(c)(iii) shall incur a penalty pursuant to paragraph (A) or (B) below:

(A)       the amount withdrawn shall be subject to a penalty (“haircut”) equal
to ten percent (10%) of the amount withdrawn, which amount shall be forfeited
from the Eligible Employee’s Pre-2005 Account notwithstanding any other
provision of the Plan. The minimum amount an Eligible Employee may withdraw is
$50,000.

 

--------------------------------------------------------------------------------



(B)       the amount withdrawn shall be subject to a penalty (“haircut”) equal
to five percent (5%) of the amount withdrawn, which amount shall be forfeited
from the Eligible Employee’s Pre-2005 Account, and the Eligible Employee will be
suspended from participating in the Plan for the twelve (12) month period
following the date the withdrawal is received. The minimum amount an Eligible
Employee may withdraw is $50,000.

Subject to the permissibility of Section 9(c)(iii)(B) under Section 409A of the
Code, the Eligible Employee requesting the withdrawal may select which penalty
applies to the withdrawal and must complete the withdrawal form or any other
form required by the Committee. Only one withdrawal per calendar year is
permitted. If the suspension of participation described in Section 9(c)(iii)(B)
would violate Section 409A of the Code, then the Eligible Employee requesting
the in-service withdrawal shall be subject to Section 9(c)(iii)(A).

The in-service withdrawal shall be paid to the Eligible Employee no later than
the end of the calendar quarter following the calendar quarter in which the
Committee receives the properly completed written request for withdrawal. If an
Eligible Employee terminates employment after a request is approved, but prior
to distribution of the full amount approved, the approval of the request shall
be automatically null and void and the benefits which the Eligible Employee is
entitled to receive under the Plan shall be distributed in accordance with
Section 9(c)(i) of the Plan.

Subject to avoiding a “material modification” of the 1988 Plan under Code
Section 409A, the Committee may from time to time change or adopt additional
policies or rules governing minimum withdrawal amounts or percentages or the
manner in which such distributions may be made so that the Plan may be
conveniently administered and may comply with applicable tax laws.

10.

Beneficiary Designation

(a)         Beneficiary Designation. The Beneficiary of each Eligible Employee
shall be the beneficiary designated by such Eligible Employee under the
Qualified Plan who shall be entitled to receive the amount, if any, payable
under the Plan upon the Eligible Employee’s death. However, an Eligible Employee
may designate a Beneficiary different from his Beneficiary under the Qualified
Plan by filing with the Committee a written designation of one or more persons
as his Beneficiary. If an Eligible Employee has designated a beneficiary under
the 2005 Plan, that beneficiary designation shall apply to the Plan until such
designation is changed or revoked. An Eligible Employee may, from time to time,
revoke or change his Beneficiary designation without the consent of any prior
Beneficiary by filing a new designation with the Plan. The last such designation
received by the Committee shall be controlling; provided, however, that no
designation, or change or revocation thereof, shall be effective unless received
by the Committee prior to the Eligible Employee’s death, and in no event shall
it be effective as of any date prior to such receipt.

(b)         Failure to Designate Beneficiary. If no such Beneficiary designation
is in effect under this Plan or under the Qualified Plan at the time of an
Eligible Employee’s death, or if no designated Beneficiary survives the Eligible
Employee, or if such

 

--------------------------------------------------------------------------------



designation conflicts with the law, the Eligible Employee shall be deemed to
have designated the following Beneficiaries (if then living) in the following
order of priority:

(i)         The spouse of the Eligible Employee.

(ii)        The children of the Eligible Employee and the issue of any deceased
child (by right of representation), including adopted children and issue, in
equal shares.

(iii)       The parent or parents of the Eligible Employee in equal shares.

(iv)       The estate of the Eligible Employee.

If the Committee is in doubt as to the right of any person to receive such
amount, the Committee may retain such amount, without liability for any earnings
thereon, until the rights thereto are determined, or the Committee may pay such
amount into any court of appropriate jurisdiction and such payment shall be a
complete discharge of the liability of the Plan and the Company therefore.

11.

Source of Funds; Scope of Liability.

This Plan shall be unfunded, and payments hereunder shall be made from the
general assets of the Company. Any such assets which may be set aside, earmarked
or identified as being intended for the provision of payments hereunder shall
remain an asset of the Company and shall be subject to the claims of its or
their general creditors. Each Eligible Employee shall be a general creditor of
the Company to the extent of the value of his Account hereunder, but he shall
have no right, title or interest in any specific asset that may be set aside or
designated as intended to be applied to payments under this Plan. Payments in
accordance with the terms of this Plan shall completely discharge all
obligations of the Company hereunder.

12.

Amendment and Termination.

The Plan may be amended, suspended, discontinued or terminated at any time by
the Board; provided, however, that no such amendment, suspension, discontinuance
or termination shall reduce or in any manner adversely affect the rights of any
Eligible Employee with respect to benefits that are payable or may become
payable under the Plan based upon the balance of the Eligible Employee’s Account
as of the effective date of such amendment, suspension, discontinuance or
termination. The Committee may, at any time, also make such amendments to the
Plan as it deems necessary and appropriate, in its sole discretion, without
Board approval, provided that any such amendments to the Plan by the Committee
may not materially increase the costs of the Plan to the Company or result in a
material adverse affect on an Eligible Employee. Notwithstanding anything to the
contrary in this Section 12, if the Committee determines that, in order to avoid
current taxation of amounts deferred under the Plan or to comply with applicable
law, additional restrictions must be placed on Eligible Employees’ rights under
the Plan, then the Committee may, in its sole discretion, amend the Plan to
impose such restrictions, and/or cease deferrals under the Plan with respect to
all Plan Accounts, affected Accounts or the affected portions of Accounts. If
the Board terminates the Plan, Eligible Employees shall be entitled to a
distribution of their benefit under the Plan if the termination is on account of
a permitted distribution event under Prop. Treas. Reg.

 

--------------------------------------------------------------------------------



§1.409A-3(h)(2)(viii)(A), (B) or (C) and the requirements, as applicable, of
such regulations are met with respect to the termination of the Plan and
distribution of benefits hereunder.

13.

Nonalienation of Benefits

Except as hereinafter provided with respect to marital disputes, none of the
benefits or rights of an Eligible Employee or any Beneficiary of an Eligible
Employee shall be subject to the claim of any creditor, and in particular, to
the fullest extent permitted by law, all such benefits and rights shall be free
from attachment, garnishment or any other legal or equitable process available
to any creditor of the Eligible Employee or the Beneficiary. Neither the
Eligible Employee nor his Beneficiary shall have the right to alienate,
anticipate, commute, pledge, encumber, or assign any of the payments which
either of them may expect to receive, contingently or otherwise under this Plan.
In cases of marital dispute, the Company will observe the terms of the Plan
unless and until ordered to do otherwise by a state or Federal court. As a
condition of participation, an Eligible Employee agrees to hold the Company
harmless from any claim that may arise out of the Company’s compliance with an
order of any state or Federal court, whether such order effects a judgment of
such court or is issued to enforce a judgment or order of another court.

14.

Administration and Plan Interpretation

(a)         Administration. The Committee shall have full power and authority to
interpret the Plan, to prescribe, amend and rescind any rules, forms and
procedures as it deems necessary or appropriate for the proper administration of
the Plan and to make any other determinations and to take any other such actions
as it deems necessary or advisable in carrying out its duties under the Plan.
All action taken by the Committee arising out of, or in connection with, the
administration of the Plan or any rules adopted thereunder, shall, in each case,
lie within its sole discretion, and shall be final, conclusive and binding upon
the Company, the Board, all Eligible Employees, all beneficiaries of Eligible
Employees and all persons and entities having an interest therein, and the
enrollment agreement of each Eligible Employee shall constitute that Eligible
Employee’s acknowledgement and acceptance of the Committee’s authority and
discretion. The Committee may from time to time adopt rules and regulations
governing the operation of this Plan and may employ and rely on such employees
of the Company, legal counsel, accountants, and agents, as it may deem advisable
to assist in the administration of the Plan.

(b)         Compensation of Committee; Expenses. Members of the Committee shall
serve without compensation for their services unless otherwise determined by the
Board. All expenses of administering the Plan shall be paid by the Company.

(c)         Indemnification. To the maximum extent permitted by law, no member
of the Committee shall be personally liable by reason of any contract or other
instrument executed by him or on his behalf in his capacity as a member of the
Committee or for any mistake of judgment made in good faith. The Company shall
indemnify and hold harmless, directly from its own assets (including the
proceeds of any insurance policy the premiums of which are paid from the
Company’s own assets), each member of the Committee and each other officer,
employee, or director of the Company to whom any

 

--------------------------------------------------------------------------------



duty or power relating to the administration or interpretation of the Plan or to
the management or control of the assets of the Company held in a “rabbi trust”
or other Company account may be delegated or allocated, against any cost or
expense (including counsel fees or liability including any sum paid in
settlement of a claim with the approval of the Company) arising out of any act
or omission to act in connection with the Plan unless arising out of such
person’s own fraud, bad faith, or gross negligence.

(d)        Interpretations. Any decisions, actions or interpretations to be made
under the Plan by the Company, the Board or the Committee shall be made in its
respective sole discretion, not as a fiduciary and need not be uniformly applied
to similarly situated individuals and shall be final, binding and conclusive on
all persons interested in the Plan.

15.

Claims Procedure

(a)          In the case of a claim for benefits, other than a claim involving
disability benefits, that is wholly or partially denied, within 90 days (or 180
days in special cases if the Committee furnishes notice of the extension before
the end of the initial 90-day period) after the claim has been filed the
Committee will provide the person who filed the claim a written approval or
denial of the claim. In the case of a claim involving disability benefits that
is wholly or partially denied, within 45 days after the claim is filed the
Committee will provide the person who filed the claim a written approval or
denial of the claim. If special circumstances require an extension of time for
processing the initial claim involving disability benefits, a written notice of
an initial extension of up to 30 days will be provided to the claimant before
the end of the initial 45-day period. If, prior to the end of the initial 30-day
extension period, the Committee determines that a decision cannot be rendered
within that extension period, the determination period may be extended for up to
an additional 30 days if the claimant is notified of the second extension before
the end of the initial extension period. A notice of the denial of a claim, in
whole or in part, will set forth:

(i)         the reason or reasons for the denial;

(ii)          reference to the specific Plan provisions upon which the denial is
based;

(iii)        a description of any additional material needed before the claim
can be considered and an explanation of why such material or information is
necessary; and

(iv)         an explanation of the claim review procedure set forth below and
the time limits applicable to appeals, including a statement of the claimant’s
right to bring a civil action under section 502(a) of ERISA following an adverse
benefit determination on appeal.

(b)          Within 60 days of the receipt of a notice denying a claim (or
within 180 days if the claim involves disability benefits), the claimant or the
claimant’s duly authorized representative may request, in writing, a full review
of the claim by the Committee. In connection with any such review, the claimant
or the claimant’s authorized representative (1) will be provided, upon request
and free of charge,

 

--------------------------------------------------------------------------------



reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits and (2) may submit issues and
comments in writing to the Committee. If the claim does not involve disability
benefits, the Committee will make a decision within 60 days after the request
for a review (or 120 days in the event of special circumstances if the Committee
furnishes notice of the extension before the end of the initial 60-day period).
If the claim involves disability benefits, the Committee will make a decision
within 45 days after the request for a review (or 90 days in the event of
special circumstances if the Committee furnishes notice of the extension before
the end of the initial 45-day period). The Committee’s decision will be binding
on all parties. A final notice of the denial of the claim on appeal, in whole or
in part, will set forth:

(i)          the reason or reasons for the denial;

(ii)          reference to the specific Plan provisions upon which the denial is
based;

(iii)        the claimant’s right to, upon request and free of charge,
reasonable access to, and copies of, all documents, records and other
information relevant to the claim for benefits; and

(iv)         a statement of the claimant‘s right to bring a civil action under
section 502(a) of ERISA.

16.

No Contract of Employment

Nothing contained herein shall be construed as conferring upon any person the
right to be employed or continue in the employ of the Company.

17.

Notices

All elections, designations, requests, notices, instructions, and other
communications from an Eligible Employee, Beneficiary or other person to the
Committee required or permitted under the Plan shall be in such form as is
prescribed from time to time by the Committee, shall be mailed by first-class
mail or delivered to such location as shall be specified by the Committee, and
shall be deemed to have been given and delivered only upon actual receipt
thereof at such location.

18.

Offset

Notwithstanding anything herein to the contrary, if an Eligible Employee or his
Beneficiary becomes entitled to a distribution of Plan benefits, and if at such
time the Eligible Employee has outstanding any debt, obligation, or other
liability representing an amount owing to the Company, then the Company may
offset such amount owed to it against the amount of Plan benefits otherwise
distributable. Such determination shall be made by the Company in its sole
discretion.

19.

Distributions to Minors or Incompetents

If the Committee shall find that any person to whom any amount is or was payable
hereunder is unable to care for his affairs because of illness or accident, or
has died, then the Company, if it so elects, may direct that any payment due him
or his Beneficiary

 

--------------------------------------------------------------------------------



(unless a prior claim therefore has been made by a duly appointed legal
representative) or any part thereof be paid or applied for the benefit of such
person or for the benefit of his spouse, children or other dependents, an
institution maintaining or having custody of such person, any other person
deemed by the Committee to be a proper recipient on behalf of such person
otherwise entitled to payment, or any of them, in such manner and proportion as
the Company may deem proper. Any such payment shall be in complete discharge of
the liability of the Committee and the Company.

20.

Successor Employer

This Plan shall be binding upon and inure to the benefit of the Company and its
successors and assigns, the Eligible Employee, his Beneficiaries and his estate.
Nothing in this Plan shall preclude the Company from consolidating or merging
into or with, or transferring all or substantially all of its assets to, another
corporation which assumes this Plan and all obligations of the Company
hereunder. Upon such a consolidation, merger or transfer of assets and
assumption, the term “Company” shall refer to such other corporation and this
Plan shall continue in full force and effect.

21.

Withholding Taxes

The Company may make such provisions and take such action as it may deem
necessary or appropriate for the withholding of any taxes which the Company is
required by any law or regulation of any governmental authority, whether
Federal, state or local, to withhold in connection with any benefits under the
Plan, including, but not limited to, the withholding of appropriate sums from
any amount otherwise payable to the Eligible Employee (or his Beneficiary). Each
Eligible Employee, however, shall be responsible for the payment of all
individual tax liabilities relating to any such benefits.

22.

Missing Eligible Employees

In the event that the Committee is unable to locate an Eligible Employee or
Beneficiary within two years following the date the Eligible Employee was to
commence receiving payment, the entire amount credited to the Eligible
Employee’s Accounts shall be forfeited. If, after such forfeiture, the Eligible
Employee or Beneficiary later claims such benefit, such benefit shall be
reinstated without interest or earnings from the date payment was to commence
pursuant to Sections 7, 8, or 9.

23.

Section 409A

With respect to any amounts not earned and vested as of December 31, 2004, the
Plan is intended to comply with the applicable requirements of section 409A of
the Code and its corresponding regulations and related guidance, and shall be
administered in accordance with section 409A of the Code to the extent section
409A of the Code applies to the Plan. Notwithstanding anything in the Plan to
the contrary, elections to defer Base Salary, Director Compensation and/or
Incentive Compensation to the Plan, and distributions from the Plan, may only be
made in a manner and upon an event permitted by section 409A of the Code. To the
extent that any provision of the Plan would cause a conflict with the
requirements of section 409A of the Code, or would cause the administration of
the Plan to fail to satisfy the requirements of section 409A of the Code, such
provision shall be deemed null and void to the extent permitted by applicable
law.

 

--------------------------------------------------------------------------------



All amounts held in Pre-2005 Accounts shall not be subject to the requirements
of Section 409A of the Code and any change to the 1988 Plan that results from
this merger and restatement that constitutes a “material modification” under
Section 409A of the Code shall be disregarded and the original terms of the 1988
Plan shall apply.

24.

Mandatory Delay in Payment

Notwithstanding anything herein to the contrary, if the Committee reasonably
anticipates that the Company will lose or be limited in taking a tax deduction
for the payment of any benefit payable from a Post-2004 Account on a Scheduled
Distribution Date as a result of the application of Section 162(m) of the Code,
the Committee shall delay such payment until the earliest date at which it
reasonably anticipates that the deduction of the payment of the benefit will not
be limited or eliminated by application of Section 162(m) of the Code or the six
month anniversary of the date the Eligible Employee separates from
service.       

25.

Applicable Law

This Plan shall be construed under the laws of the State of New York.

 

 